—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Kitzes, J.), dated January 28, 2002, as, upon, in effect, granting his motion for leave to renew the defendants’ prior motion pursuant to CPLR 3126 to strike the complaint, adhered to a prior determination.
Ordered that the order is affirmed insofar as appealed from, with costs.
In support of his motion for leave to renew, the plaintiff was required to proffer both new facts not offered on the prior motion to strike the complaint that would change the Supreme Court’s prior determination, and a reasonable justification for the failure to have presented such facts on the prior motion (see CPLR 2221 [e] [2], [3]; St. Claire v Gaskin, 295 AD2d 336; Duffy v Kokolakis Contr., 278 AD2d 445; HT Steel Erectors v Albicocco, 272 AD2d 578; Delvecchio v Bayside Chrysler Plymouth Jeep Eagle, 271 AD2d 636). As the plaintiff did neither, the Supreme Court properly adhered to its original determination. Santucci, J.P., Smith, Goldstein, H. Miller and Mastro, JJ., concur.